Citation Nr: 0510487	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  99-04 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for chronic pancreatitis claimed as secondary to Depakote 
prescribed for a nonservice connected psychiatric condition.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel





INTRODUCTION

The veteran served on active duty from July 1963 to July 
1965.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefit sought.  
A notice of disagreement was received in January 1999, and a 
statement of the case was issued in February 1999.  The 
appeal was perfected in February 1999.  

This case was before the Board in November 2001.  At that 
time the Board denied the veteran's claims, and the appellant 
appealed to United States Court of Appeals for Veterans 
Claims (hereinafter, "Court").  The Board's November 2001 
decision was vacated and remanded for reconsideration of the 
veteran's claim taking the joint motion for Remand into 
account.  

The case was remanded by the Board for further development in 
June 2003.  


FINDINGS OF FACT

1.  The veteran filed the instant claim after October 1997.

2.  The veteran did not develop chronic pancreatitis as a 
consequence of Depakote prescribed by VA in September 1996 .  


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151, for chronic pancreatitis 
have not been met.  38 U.S.C.A. § 1151, 5107 (West 2002); 38 
C.F.R. § 3.358 (prior to, and as of, September 2, 2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  1151 Claim

The veteran filed the pending claim for compensation under 38 
U.S.C.A. § 1151 on or after October 1, 1997 (specifically in 
December 1997).  Accordingly, the applicable law under 38 
U.S.C.A. § 1151 requires evidence of VA negligence or fault.

Effective October 1, 1997, Congress amended 38 U.S.C.A. § 
1151.  See Section 422(a) of Pub. L. No. 104-204.  The 
purpose of this amendment was, in effect, to overrule the 
decision of the United States Supreme Court in Brown v. 
Gardner, 115 S. Ct. 552 (1994), a case which held that under 
the law as then written, no showing of negligence was 
necessary for recovery under section 1151.  In pertinent 
part, 38 U.S.C.A. § 1151 was therefore amended as follows:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability were service connected.  For purposes 
of this section, a disability or death is a qualifying 
additional disability or qualifying death if the disability 
or death was not the result of the veteran's willful 
misconduct and- 

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable; or

(2) the disability or death was proximately caused by the 
provision of training and rehabilitation services by the 
Secretary (including by a service-provider used by the 
Secretary for such purpose under section 3115 of this title) 
as part of an approved rehabilitation program under chapter 
31 of this title.

38 U.S.C.A. § 1151 (West 2002); see also 38 C.F.R. § 3.358 
(2004). 

The critical inquiry under the post-Gardner interpretation of 
38 U.S.C.A. § 1151, then, is whether additional disability 
resulted from VA medical treatment.  Here, the Board notes 
that the question of whether VA provided negligent treatment 
of the veteran requires competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997 were amended.  See 69 Fed. Reg. 
46,426 (Aug. 3, 2004).  Those regulations largely implemented 
the provisions of 38 U.S.C.A. § 1151.  

In determining whether a veteran had an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  69 Fed. 
Reg. 46426, 46325 (Aug. 3, 2004) (to be codified at 38 C.F.R. 
§ 3.361(b)).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  69 Fed. 
Reg. 46426, 46325 (Aug. 3, 2004) (to be codified at 38 C.F.R. 
§ 3.361(c)(1)).  

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.69 Fed. Reg. 46426, 46325 (Aug. 3, 2004) (to be 
codified at 38 C.F.R. § 3.361(c)(2)).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  69 Fed. Reg. 46426, 46325 (Aug. 3, 2004) 
(to be codified at 38 C.F.R. § 3.361(d)(1)).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  69 Fed. Reg. 46426, 46325 (Aug. 3, 
2004) (to be codified at 3.361(d)(2)).

The record reflects the veteran experienced an episode of 
pancreatitis following his use of Depakote prescribed by VA.  
The ultimate question to be resolved is whether he has 
chronic pancreatitis due to this medication, and if so, 
whether this consequence was an event not reasonably 
foreseeable; or whether prescribing it may be considered 
carelessness, negligence, lack of proper skill, error in 
judgment or similar fault.  

There are essentially only two pieces of evidence that are 
relevant to resolving this appeal, a September 1998 VA 
examination report, and a May 2004 VA examination report.  
The veteran is not competent to make a medical conclusion 
that Depakote caused his pancreatitis.  

The 1998 report concludes with a diagnosis of chronic 
pancreatitis, and contains the comment that "it is likely as 
not that the utilization of Depakote for this patient's 
depression is the etiologic factor of his pancreatitis."  
This does not make clear that the Depakote medication caused 
the veteran to develop chronic pancreatitis, but even if that 
was the examiner's conclusion, there is no rationale offered 
to support it.  Likewise, the report does not comment on 
whether this consequence was an event not reasonably 
foreseeable; or whether prescribing it may be considered 
carelessness, negligence, lack of proper skill, error in 
judgment or similar fault.  

The May 2004 report, which likewise concludes with the 
finding the veteran has a history of recurrent pancreatitis 
and chronic pancreatic insufficiency and probable pancreatic 
insufficiency, traces the veteran's specific medical history 
as early as to the 1970's, and identifies a number of risk 
factors from that time (and leading up to 1996) for these 
problems.  This examiner also identifies laboratory results 
from 1993 indicative of pancreatitis, acknowledges a "severe 
bout" in 1996 as a reaction to Depakote, and describes the 
veteran's course since.  Thereafter, he concludes that "in 
no way is the Depakote responsible for (the veteran's) 
chronic pancreatitis," commenting as well, that there is no 
evidence of any failure or negligence by VA medical staff.  

The May 2004 report clearly carries greater evidentiary 
weight than the 1998 report.  It is based upon, and 
consistent with the full record, reflects upon what evidence 
the opinion is predicated, and is supported by clear 
rationale and medical comment.  The 1998 report in essence, 
simply states a conclusion.  Given this, the Board concludes 
that the veteran's chronic pancreatitis was not caused by the 
use of medication prescribed by VA (negligently or 
otherwise), and therefore, a basis upon which to grant 
benefits under 38 U.S.C.A. § 1151 has not been presented.  
The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).  

II.  Duties to notify and assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals of Veterans Claims (Court) stated 
that, under the VCAA, the Secretary must provide notice that 
informs the claimant of any information and evidence not of 
record which is necessary to substantiate the claim, 
information and evidence which VA will seek to provide, the 
information and evidence which the claimant is expected to 
provide and request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C. § 5103A(g).

VA satisfied these duties by means of letters to the veteran 
from the RO dated in July 2003 and November 2003 which 
addressed what the evidence must show to establish 
entitlement; what information or evidence was still needed 
from the appellant; what the appellant could do to help with 
the claim; VA's duty to assist the appellant to obtain 
evidence for the claim; and what had been received.  In this 
way, VA has satisfied its notice requirements including 
advising the veteran to submit all pertinent evidence he 
possesses.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), also 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  This obviously could not occur here, but 
content complying notice and proper subsequent VA process did 
occur.  After the content-complying RO letters, the veteran's 
claim was again considered by the RO as described in the 
September 2004 supplemental statement of the case.  Here, the 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO has obtained the veteran's service medical 
records, post service private and VA medical records and SSA 
records.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The appellant was afforded VA medical examinations 
in connection with this claim.  Therefore, the Board 
concludes that no further assistance to the veteran is 
required.  

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim in the instant case 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  Moreover, 
given the completeness of the present record, which shows 
substantial compliance with the notice and assistance 
provisions of law, the Board finds no prejudice to the 
appellant by proceeding with appellate review.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).







ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151, for chronic pancreatitis is denied.  


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


